HUNTER, JR., Robert N., Judge
concurring in the result.
This case involves a motion made by a juvenile that invokes both the Fourth Amendment to the United States Constitution, which prohibits “unreasonable searches and seizures,” and article I, section 20 of the North Carolina Constitution, which prohibits general warrants. Article I, section 20 provides:
General warrants, whereby any officer or other person may be commanded to search suspected places without evidence of the act committed, or to seize any person or persons not named, whose offense is not particularly described and supported by evidence, are dangerous to liberty and shall not be granted.
N.C. Const, art I, § 20.
Section 7B-2405 of our General Statutes grants a juvenile in a delinquency petition limited rights to contest the allegations of criminal conduct, including “[a]ll rights afforded adult offenders except the right to bail, the right of self-representation, and the right of trial by jury.” N.C. Gen. Stat. § 7B-2405(6) (2009). Clearly, the right to be free of unreasonable searches and seizures under both the st.ate and federal constitutions is among these rights. The protection of these rights is secured when, as here, a juvenile files a motion to suppress to exclude illegally obtained evidence.
Although neither party has directed this Court to appellate decisions from this State on warrantless searches, I find the proper legal analysis of the facts of this case in our recent opinion in Jones v. Graham Cnty. Bd. of Educ., 197 N.C. App. 279, 677 S.E.2d 171 (2009). See also In re Stumbo, 357 N.C. 279, 297, 582 S.E.2d 255, 266 (2003) (Martin, J., concurring) (“[P]ermitting government actors ‘to search suspected places without evidence of the act committed’... is tantamount to issuing a general warrant expressly prohibited by the North Carolina Constitution.” (quoting N.C. Const, art. I, § 20)).
Key in the Jones analysis is the weight to be given to the assertion by the government that a special need justifies the suspicionless search. Here, the State alleges a special need exists because of “the *294drag problem at the school and because the general student body is there as a result of school policy violations regarding drugs and weapons.” Jones requires that
[w]here the government alleges “special needs” in justification of a suspicionless search, “courts must undertake a context-specific inquiry, examining closely the competing private and public interests advanced by the parties.” An important consideration in conducting the inquiry is whether there is “any indication of a concrete danger demanding departure from the Fourth Amendment’s” usual requirement of individualized suspicion. The purpose of the inquiry is “to determine whether it is impractical to require a warrant or some level of individualized suspicion in the particular context.”
Jones, 197 N.C. App. at 290-91, 677 S.E.2d at 179 (citations omitted).
The majority’s decision contains the analysis of federal law required by Jones, and I agree that Safford Unified School Dist. No. 1 v. Redding, - U.S. -, 129 S. Ct. 2633, 174 L. Ed. 2d 354 (2009), resolves this case.
Additionally, I would conclude the search at issue violates article I, section 20 of the North Carolina Constitution. My determination is based upon the difference in language between our Constitution and the United States Constitution. “ ‘Our Constitution is more detailed and specific than the federal Constitution in the protection of the rights of its citizens.’ ” Jones, 197 N.C. App. at 288, 677 S.E.2d at 177-78 (quoting Corum v. Univ. of N. Carolina, 330 N.C. 761, 783, 413 S.E.2d 276, 290 (1992)). As such, “the United States Constitution provides a constitutional floor of fundamental rights guaranteed all citizens of the United States, while the state constitutions frequently give citizens of individual states basic rights in addition to those guaranteed by the United States Constitution.” State v. Jackson, 348 N.C. 644, 648, 503 S.E.2d 101, 103 (1998), quoted with approval in Jones, 197 N.C. App. at 289, 677 S.E.2d at 178.
Where, as in this case, there is a close decision as to whether to allow a warrantless search, the language in our state constitution should tip the balance in favor of the privacy of the individual and against any warrantless searches by “any officer or other person,” such as school boards.